Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 3-5, 7, 9, 12-14, 16-17, and 19 are amended by preliminary amendment filed 22 November 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “(b) comparing pairs of entries and selecting from each pair an entry having a closest neuron firing time” (emphasis added). The term “a closest neuron firing time” is indefinite because there is no indication of what a neuron firing time is closest to. A comparison to closest requires a basis or standard of comparison, i.e. a time to which an entry is closest. The present claims lacks such a standard of comparison. For the purposes of examination under prior art, the examiner will interpret “a closest neuron firing time” to mean “an earliest neuron firing time,” indicating an entry having the earliest time of all of the entries. The present claim further recites “(e) determining the time to a next neuron firing based on the the value in the final level” (emphasis added). The term “the final level” lacks antecedent basis. The present claim previously recites a top level and a next level, but does not recite a final level, so it is unclear what is considered the final level. Since there is no clear final level, “the value” of the final level is further indefinite. For the purposes of examination under prior art, the examiner will interpret “the value in the final level” to be a value of an output of the multi-level comparator.
Regarding Claim 5, it recites “the final level of each comparator of each processing element.” The term “the final level” is indefinite in the same manner as for claim 1.
Regarding Claims 10 and 20, they recite limitations similar to those of claim 1, so they are indefinite for the same reasons.
Regarding Claim 14, it recites “output intermediate values from the final level of each comparator of each processing element” (line 9). The term “values from the final level” lacks antecedent basis in the same manner as for claim 5, so it is indefinite for the same reasons. The present claim further recites “sending the neuron firing time of the value in the final level to the controller unit” (line 12), which is indefinite for again reciting “the final level.” It is further unclear if “the final level” here refers to one of the previously recited final levels (of each comparator) or to a final level of the merger unit. And since “the final level” is indefinite, “the value” in the final level is also indefinite.
Regarding Claims 2-4, 6-9, 11-13, and 15-19, they are rejected as being dependent on rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agís, Rodrigo, et al. “Hardware event-driven simulation engine for spiking neural networks,” International journal of electronics 94.5 (2007): 469-480; hereinafter “Agís”).
Regarding Claim 1, Agís teaches a method for operating an event-driven neural network comprising a plurality of neurons (pp. 469-470, section 1 and p. 471, section 2 and fig. 1), the method comprising:
(i) setting an initial state of the network (pp. 475-476, section 2.3—processing events using neuron weights and synaptic delays implies setting an initial state of the connections, weights, and synaptic delays of the network);
(ii) determining a next event in the network as a time to a next neuron firing (pp. 471-472, section 2.1) by:
(a) populating entries of a top level of at least one multi-level comparator with values representative of neuron firing times (p. 472 and fig. 2—embedded memory blocks {EMBs} are populated with top-level entries for a multi-level comparator);
(b) comparing pairs of entries and selecting from each pair an entry having a closest neuron firing time (p. 472 and fig. 2—pairs of entries in each comparator are compared and the one with the minimum time label {closest neuron firing time} advance to the next level of the comparator);

(d) repeating steps (b) and (c) until all top level entries are updated and no new values are written to any level of the comparator (p. 472 and fig. 2, and p. 475, section 2.3); and
(e) determining the time to a next neuron firing based on the neuron firing time of the value in the final level (pp. 471-473, section 2.1—the final level of the comparator determines the next neuron firing time);
(iii) setting a subsequent time of simulation to the next neuron firing time (pp. 475-476, section 2.3); and
(iv) simulating the network at the subsequent time of simulation (pp. 475-476, section 2.3).
Regarding Claim 10, Agís teaches a spiking neural network (pp. 469-471, section 1 and pp. 476-477, section 2.4) comprising:
a memory having stored thereon program code executable by a processor (pp. 477-478, section 3); and
at least one processing unit (pp. 477-478, section 3). Agís teaches the at least one processing unit configured for performing the operations of the present claim in the same manner as for claim 1, above.
Regarding Claims 2 and 11, Agís teaches wherein steps (b) and (c) are performed over one clock cycle (pp. 472-473—each stage of the comparator pipeline {steps b and c} is performed in one clock cycle. As shown in equation (1), additional clock cycles are only required if the number of events exceeds the number of comparators in the first level).
Regarding Claims 3 and 12, Agís teaches repeating steps (ii) to (iv) iteratively during operation of the network (p. 470, third paragraph—“each computing loop” describes an iterative repetition of the process. See also pp. 477-478, section 3, which describes repeated iterations to measure performance).
Regarding Claims 9 and 19, Agís teaches wherein simulating the network at the subsequent time of simulation comprises: finding post-synaptic neurons associated with pre-synaptic neurons ready to fire; determining synaptic weights between the post-synaptic neurons and the pre-synaptic neurons ready to fire; determining potential values of the post-synaptic neurons upon fire; and updating next firing times and values for the pre-synaptic neurons and the post-synaptic neurons (pp. 475-476, section 2.3).
Regarding Claim 20, Agís teaches a non-transitory computer-readable medium having stored thereon instructions for operating an event-based neural network, the instructions executable by a processing unit (pp. 477-478, section 3). Agís teaches the at least one processing unit configured for performing the operations of the present claim in the same manner as for claim 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agís, as applied to claims 1 and 10, above, in view of Wey, Chin-Long, Ming-Der Shieh, and Shin-Yo Lin (“Algorithms of finding the first two minimum values and their hardware implementation,” IEEE Transactions on Circuits and Systems I: Regular Papers 55.11 (2008): 3430-3437; hereinafter “Wey”).
Regarding Claims 4 and 13, Agís does not explicitly teach wherein selecting from each pair an entry comprises promoting a random one of the entries of a pair when the associated neuron firing times are identical. However, Wei teaches selecting from each pair an entry comprises promoting a random one of the entries of a pair when the associated values are identical (p. 3431, fig. 2 and section B—when the values are equal, the entry on input V1 is selected. Since the entries are not sorted, it is random as to which entry ends up on each input).
All of the claimed elements were known in Agís and Wey and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the comparator making random selection of equal values of Wey with the comparators and neuron firing times of Agís to yield the predictable result of wherein selecting from each pair an entry comprises promoting a random one of the entries of a pair when the associated neuron firing times are identical. One would be motivated to make this combination for the purpose of providing a simple hardware implementation to handle the cases in which it does not matter which entry in a pair is selected.

Allowable Subject Matter
Claims 5-8 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. None of the prior art of record teaches the merger unit and the operations associated with the merger unit in the manner recited by claims 5 and 14. Claims 6-8 and 15-19 contain allowable subject matter by virtue of their dependence on claims 5 or 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125